DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 3/19/2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plane perpendicular to the axis of the positioning segment, a projection of the positioning segment on the projection plane, an area enclosed by an outer contour line of the first projection, and the first areas sequentially increasing in the first direction of Claim 1 lines 8-11, Claim 7 lines 9-12, and Claim 10 lines 9-12, the areas of cross-sectional surfaces of at least three shaft segments sequentially increasing in the first direction of Claim 2 lines 2-3, the positioning hole being sleeved and matched with the positioning segment, and the positioning hole being limited by the lower positioning segment of Claim 7 lines 18-19 and Claim 10 lines 18-19, the second positioning groove communicated with one of the first positioning grooves to constitute a main positioning groove, an inner wall of the lamp housing positioning body in limited fit with the main positioning groove of Claim 14 lines 2-4, and the support ring in limited fit with the light source plate, the avoidance groove arranged on the support ring and arranged opposite the positioning hole and in communication with the positioning hole of Claim 15 lines 1-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1, lines 8 and 9 recite the phrasing “the positioning segment”.  However, Claim 1 line 6 recites the limitation “the positioning column comprises at least three positioning segments”.  Therefore, it is unclear as to which of the at least three positioning segments “the positioning segment” refers.  Furthermore, Claim 1 lines 9-10 recite the limitation “an area enclosed by an outer contour line of the first projection is a first area” and Claim 1 lines 10-11 refer to first areas of at least three positioning segments.  For the purpose of examination, the examiner understands these limitations such that the positioning column comprises at least three positioning segments, a plane perpendicular to an axis of the positioning column is a projection plane, and a respective area enclosed by an outer contour line of a projection of each of the respective positioning segments onto the projection plane are sequentially increased in the first direction.  The applicant is encouraged to clarify the arrangement and formation of the first area(s) in the claim language.
With respect to Claim 2, lines 1-2 recite the limitation “the positioning segment is a shaft segment, and areas of cross-sectional surfaces of at least three shaft segments are sequentially increased in the first direction”.  It is unclear as to which of the at least three positioning segments “the positioning segment” is intended to refer to, or whether “the positioning segment” intends to refer to each of the at least three positioning segments, and therefore whether one of the positioning segments is also a shaft segment or whether each of the positioning segments are intended to also be shaft segments.  For the purpose of examination, the examiner understands this limitation such that the stepped shaft has at least three shaft segments, at least one of the positioning segments being one of the shaft segments, and the areas of cross-sectional surfaces of at least three shaft segments are sequentially increased in the first direction.  The applicant is encouraged to clarify the intended arrangement of the shaft segments and their relation to the positioning segment(s).
With regards to Claim 5, line 3 recites the phrasing “the shaft segments”.  There is insufficient antecedent basis for this limitation in the claim language.  For the purpose of examination, the examiner understands this limitation such that the positioning column is a stepped shaft with shaft segments, the number of the first positioning grooves being one less than the number of the shaft segments.  The applicant is encouraged to provide sufficient antecedent basis for this limitation in the claim language.
With regards to Claim 7, lines 9 and 10 recite the phrasing “the positioning segment”.  However, Claim 7 line 7 recites the limitation “the positioning column comprises at least three positioning segments”.  Therefore, it is unclear as to which of the at least three positioning segments “the positioning segment” refers.  Furthermore, Claim 7 lines 10-11 recite the limitation “an area enclosed by an outer contour line of the first projection is a first area” and Claim 7 lines 11-12 refer to first areas of at least three positioning segments.  For the purpose of examination, the examiner understands these limitations such that the positioning column comprises at least three positioning segments, a plane perpendicular to an axis of the positioning column is a projection plane, and a respective area enclosed by an outer contour line of a projection of each of the respective positioning segments onto the projection plane are sequentially increased in the first direction.  The applicant is encouraged to clarify the arrangement and formation of the first area(s) in the claim language.
With regards to Claim 7, lines 16-19 recite the limitation “the positioning segment with the first area larger than the area of the positioning hole Is a lower positioning segment, the positioning hole is sleeved and matched with the positioning segment, and the positioning hole is limited by the lower positioning segment”.  It is unclear as to which of “the at least three positioning segments” of Claim 7 line 7 “the positioning segment with the first area larger than the area of the positioning hole” refers since the claim does not include a comparison of the first areas with the areas of the at least two positioning holes in each group or a requirement of relative sizes of the areas.  Furthermore, the phrasing “the positioning hole is sleeved and matched with the positioning segment, and the positioning hole is limited by the lower positioning segment” is unclear because it is unclear as to whether “the positioning segment” is intended to be the same as “the lower positioning segment”, and how the positioning hole is “limited” by the lower positioning segment.  For the purpose of examination, the examiner understands these limitation such that for each group of positioning holes, the lower positioning segment is matched with and fitted into the positioning hole which is smallest in area.  The applicant is encouraged to clarify in the claim language the intended relationship between the at least three positioning segments and the at least two positioning holes of the at least two groups of positioning holes.
With regards to Claim 10, lines 9 and 10 recite the phrasing “the positioning segment”.  However, Claim 10 line 7 recites the limitation “the positioning column comprises at least three positioning segments”.  Therefore, it is unclear as to which of the at least three positioning segments “the positioning segment” refers.  Furthermore, Claim 10 lines 10-11 recite the limitation “an area enclosed by an outer contour line of the first projection is a first area” and Claim 10 lines 11-12 refer to first areas of at least three positioning segments.  For the purpose of examination, the examiner understands these limitations such that the positioning column comprises at least three positioning segments, a plane perpendicular to an axis of the positioning column is a projection plane, and a respective area enclosed by an outer contour line of a projection of each of the respective positioning segments onto the projection plane are sequentially increased in the first direction.  The applicant is encouraged to clarify the arrangement and formation of the first area(s) in the claim language.
With regards to Claim 10, lines 16-19 recite the limitation “the positioning segment with the first area larger than the area of the positioning hole Is a lower positioning segment, the positioning hole is sleeved and matched with the positioning segment, and the positioning hole is limited by the lower positioning segment”.  It is unclear as to which of “the at least three positioning segments” of Claim 10 line 7 “the positioning segment with the first area larger than the area of the positioning hole” refers since the claim does not include a comparison of the first areas with the areas of the at least two positioning holes in each group or a requirement of relative sizes of the areas.  Furthermore, the phrasing “the positioning hole is sleeved and matched with the positioning segment, and the positioning hole is limited by the lower positioning segment” is unclear because it is unclear as to whether “the positioning segment” is intended to be the same as “the lower positioning segment”, and how the positioning hole is “limited” by the lower positioning segment.  For the purpose of examination, the examiner understands these limitation such that for each group of positioning holes, the lower positioning segment is matched with and fitted into the positioning hole which is smallest in area.  The applicant is encouraged to clarify in the claim language the intended relationship between the at least three positioning segments and the at least two positioning holes of the at least two groups of positioning holes.
With regards to Claim 14, line 2-3 recites the limitation “one of the first positioning grooves”.  There is insufficient antecedent basis for this limitation in the claim language.  For the purpose of examination, the examiner understands this limitation such that the lighting device includes a plurality of first positioning grooves such that the second positioning groove is communicated therewith to constitute a main positioning groove. The applicant is encouraged to provide sufficient antecedent basis in the claim for this limitation.
With regards to Claim 15, line 4 recites the limitation “the positioning hole”.  It is unclear as to which of the at least two positioning holes of each of at least two groups of positioning holes “the positioning hole” refers.  For the purpose of examination, the examiner understands this limitation to refer to at least one of the positioning holes.  The applicant is encouraged to clarify in the claim language the intended relationship between the avoidance groove and the positioning holes.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (CN 103511857; please see attached translation for reference to paragraphs).
With regards to Claim 1, An et al. discloses a lens [3], comprising: a lens  body [31,32] (see paragraph 33 and Figures 1 and 3) and a positioning column [4] (see paragraph 29 and Figures 3 and 4), wherein the lens body [31,32] has a light incident surface (comprising the surface with portions [32] and positioning columns [4], see Figures 1 and 3) and a light exiting surface (comprising a surface distal the light emitting element [23], see Figure 1), an inner end of the positioning column [4] is connected to the light incident surface (see Figures 3 and 4), an outer end of the positioning column is a free end (see Figures 3 and 4), and a direction from the outer end to the inner end of the positioning column [4] is a first direction (comprising the upwards direction of Figure 4); the positioning column comprises at least three positioning segments (comprising a segment including the outer end, a segment between the outer end and a the inner end, and a segment including the inner end) which are sequentially distributed in the first direction (see paragraphs 30 and 31 and Figures 3 and 4); a plane perpendicular to an axis of the positioning segment is a projection plane, a projection of the positioning segment on the projection plane is a first projection, an area enclosed by an outer contour line of the first projection is a first area, and first areas of at least three positioning segments are sequentially increased in the first direction (see paragraph 30).

With regards to Claim 4, An et al. discloses the lens as discussed above with regards to Claim 1.
An et al. further discloses the light incident surface is provided with a light guiding groove (comprising the groove into which the light emitting element [23] is substantially disposed in portion [32], see Figure 1), and the light guiding groove is recessed towards the light exiting surface (see Figure 1; to accommodate light emitting elements [23], each portion [32] must substantially be recessed toward the light exiting surface thereby substantially forming the light guiding groove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (CN 103511857; please see attached translation for reference to paragraphs).
With regards to Claim 2, An et al. discloses the lens as discussed above with regards to Claim 1.
An et al. further discloses the positioning column [4] is a stepped shaft (see Figure 4), the positioning segment is a shaft segment (see paragraph 31 and Figure 4).
An et al. does not explicitly disclose areas of cross-sectional surfaces of at least three shaft segments are sequentially increased in the first direction.  However, An et al. does disclose forming the positioning column in a substantially tapered form and forming the positioning column so as to mate with an opening and be retained therein (see An et al. paragraphs 31-33 and 36 and Figures 3 and 4).  Therefore, one of ordinary skill in the art would be able to form the positioning column of An et al. such that areas of cross-sectional surfaces of at least three shaft segments are sequentially increased in the first direction in order to mate the positioning column in a hole for mounting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft segments of An et al. to include areas of cross-sectional surfaces of at least three shaft segments are sequentially increased in the first direction.  One would have been motivated to do so in order to mate the positioning column in a hole for mounting (see An et al. paragraphs 31-33 and 36).

With regards to Claim 3, An et al. discloses the lens as discussed above with regards to Claim 2.
An et al. further discloses a periphery surface of the stepped shaft is provided with at least one groove (see Figure 4; at groove is substantially formed in segment [42] at the location of the cutout at a distal end thereof since due to the inclusion of the cutout, the periphery surface of the segment [42] substantially has a groove formed therein).

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to Claim 5, the prior art of record fails to disclose or fairly suggest the number of the first positioning grooves is one less than the number of the shaft segments, as best understood by the examiner as discussed above, in combination with the remaining limitations of Claim 5 and the claim from which it depends.
With regards to Claim 7, the prior art of record fails to disclose or fairly suggest at least two groups of positioning holes are further arranged on the light source plate, each group of positioning holes comprises at least two positioning holes, and areas of the at least two positioning holes in each group of positioning holes are different; the positioning segment with the first area larger than the area of the positioning hole is a lower positioning segment, the positioning hole is sleeved and matched with the positioning segment, and the positioning hole is limited by the lower positioning segment, in combination with the remaining limitations of Claim 7 as best understood by the examiner as discussed above.
With regards to Claim 10, the prior art of record fails to disclose or fairly suggest at least two groups of positioning holes are further arranged on the light source plate, each group of positioning holes comprises at least two positioning holes, and areas of the at least two positioning holes in each group of positioning holes are different; the positioning segment with the first area larger than the area of the positioning hole is a lower positioning segment, the positioning hole is sleeved and matched with the positioning segment, and the positioning hole is limited by the lower positioning segment, in combination with the remaining limitations of Claim 10 as best understood by the examiner as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Baumeister (US 2021/0131647), which discloses at least a lens including a lens body with light incident and light exiting surfaces, the light incident surface being recessed towards the light exiting surface, and including a positioning column connected to the light incident surface and having a free end, the first areas of the positioning segments are sequentially increased in the first direction, and a peripheral surface of the positioning column includes a groove, Madril (US 2016/0363302), which discloses at least a lens including a lens body with light incident and light exiting surfaces, the light incident surface being recessed towards the light exiting surface, and including a positioning column connected to the light incident surface and having a free end, the first areas of the positioning segments are sequentially increased in the first direction, the lens body further including positioning grooves, and a light source assembly having a light plate and lamp body, the light plate including positioning holes mating with the positioning column lower positioning segment, Burkard (US 2012/06917), which discloses at least a lens including a lens body with light incident and light exiting surfaces, the light incident surface being recessed towards the light exiting surface, and including a positioning column connected to the light incident surface and having a free end, the first areas of the at least three positioning segments are sequentially increased in the first direction, the lens body further including positioning grooves, and a light source assembly having a light plate and lamp body, the light plate including positioning holes mating with the positioning column lower positioning segment, and Nameda (US 10,209,562), which discloses at least a lens including a lens body with light incident and light exiting surfaces, the light incident surface being recessed towards the light exiting surface, and including a positioning column connected to the light incident surface and having a free end, the first areas of the positioning segments are sequentially increased in the first direction, the lens body further including positioning grooves, and a light source assembly having a light plate and lamp body, the light plate including positioning holes mating with the positioning column lower positioning segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875